DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI et al. (Pub. No.: US 20180167917 A1), hereinafter SUZUKI, in view of Dinan et al. (Pub. No.: US 20180110084 A1), hereinafter Dinan.

With respect to claim 1, SUZUKI teaches A wireless communication method comprising: 
monitoring, by a terminal device, to a physical downlink control channel (PDCCH) in a discontinuous reception (DRX) period ([0122-0124], With the configured DRX, the terminal device 1 may discontinuously monitor the PDCCHs through a DRX operation to be described below), wherein the PDCCH carries an uplink grant, and the uplink grant indicates used for transmitting a physical uplink shared channel (PUSCH) ([0065], PDCCH includes an uplink grant and HARQ information, [0067], The uplink grant may be used for scheduling a PUSCH included in one or more subframes subsequent to the subframe in which the uplink grant is transmitted); and 
starting, by the terminal device, an uplink HARQ round trip time (RTT) timer at a first moment after detecting the PDCCH ([0202], In FIG. 12, in the last subframe of the subframes including the detected PDCCH 220 or the next subframe of the last subframe, the terminal device 1 (i) sets the drx-InactivityTimer at the sum of A and B, (ii) starts the drx-InactivityTimer, (iii) sets the HARQ RTT timer at the sum of A, C, D, and E, and (iv) starts the HARQ RTT time).  

SUZUKI does not explicitly teach an asynchronous hybrid automatic repeat request (HARQ) process.  

However, Dinan teaches an asynchronous hybrid automatic repeat request (HARQ) process ([0270], if the PDCCH indicates an UL transmission for an asynchronous HARQ process: start the UL HARQ RTT Timer for the corresponding HARQ process in the subframe containing the last repetition of the corresponding PUSCH transmission).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Dinan, an asynchronous hybrid automatic repeat request (HARQ) process, into the teachings of SUZUKI, in order to manage inbound throughput for at least one storage read request (Dinan, [0002]).

With respect to claim 2, SUZUKI teaches receiving, by the terminal device, a repetition termination message fed back by a network device when the PUSCH is transmitted for an n.sup.th time ([0133], The base station device 3 may transmit, to the terminal device 1, an RRC message), wherein n is a positive integer less than or equal to k, k is a maximum repetition number, and k is a positive integer greater than or equal to 1 ([0045-0048], the PUSCH may be used to transmit only the HARQ-ACK and the channel state information); and determining, by the terminal device, that the first moment is a moment at which the PUSCH is transmitted for the n.sup.th time ([0045-0048],  the base station device 3 and the terminal device 1 exchange signals in (transmit and receive a signal to and from) higher layers. For example, the base station device 3 and the terminal device 1 may transmit and receive RRC signaling in a Radio Resource Control (RRC) layer).

With respect to claim 3, SUZUKI teaches wherein the maximum repetition number is configured by the network device for as set forth above.

SUZUKI does not explicitly teach an asynchronous hybrid automatic repeat request (HARQ) process.  

However, Dinan teaches an asynchronous hybrid automatic repeat request (HARQ) process ([0270], if the PDCCH indicates an UL transmission for an asynchronous HARQ process: start the UL HARQ RTT Timer for the corresponding HARQ process in the subframe containing the last repetition of the corresponding PUSCH transmission).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Dinan, an asynchronous hybrid automatic repeat request (HARQ) process, into the teachings of SUZUKI, in order to manage inbound throughput for at least one storage read request (Dinan, [0002]).

With respect to claim 4, SUZUKI teaches wherein the maximum repetition number is preconfigured for ([0045-0048]).

SUZUKI does not explicitly teach an asynchronous hybrid automatic repeat request (HARQ) process.  

However, Dinan teaches an asynchronous hybrid automatic repeat request (HARQ) process ([0270], if the PDCCH indicates an UL transmission for an asynchronous HARQ process: start the UL HARQ RTT Timer for the corresponding HARQ process in the subframe containing the last repetition of the corresponding PUSCH transmission).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Dinan, an asynchronous hybrid automatic repeat request (HARQ) process, into the teachings of SUZUKI, in order to manage inbound throughput for at least one storage read request (Dinan, [0002]).

With respect to claim 5, SUZUKI teaches the repetition termination message is an acknowledgment (ACK) frame or a negative-acknowledgment (NACK) frame indicated by using the PDCCH ([0225], the ACK/NACK and HARQ information with respect to the uplink data (UL-SCH) are transmitted to the terminal device 1 on the PHICH or the PDCCH).

With respect to claim 6, SUZUKI teaches wherein the first moment is a moment of a first transmission of the PUSCH ([0065], PDCCH includes an uplink grant and HARQ information, [0067], The uplink grant may be used for scheduling a PUSCH included in one or more subframes subsequent to the subframe in which the uplink grant is transmitted).

With respect to claim 7, SUZUKI teaches wherein the first transmission of the PUSCH is a first repetition of k repetitions of a PUSCH transmission, where k is a maximum repetition number, and k is a positive integer greater than or equal to 1 (0045-0048], [0065], PDCCH includes an uplink grant and HARQ information, [0067], The uplink grant may be used for scheduling a PUSCH included in one or more subframes subsequent to the subframe in which the uplink grant is transmitted).

With respect to claim 8, SUZUKI teaches wherein the first moment is a moment of a kth transmission of the PUSCH, where k is a maximum repetition number, and k is a positive integer greater than or equal to 1 (0045-0048], [0065], PDCCH includes an uplink grant and HARQ information, [0067], The uplink grant may be used for scheduling a PUSCH included in one or more subframes subsequent to the subframe in which the uplink grant is transmitted).

With respect to claim 9, SUZUKI teaches A wireless communication method, comprising: 
determining, by a terminal device, that an uplink grant exists at a current moment ([0065, 0067], The uplink grant may be used for scheduling a PUSCH included in one or more subframes subsequent to the subframe in which the uplink grant is transmitted), wherein the uplink grant indicates used for transmitting a physical uplink shared channel (PUSCH) ([0065, 0067], The uplink grant may be used for scheduling a PUSCH included in one or more subframes subsequent to the subframe in which the uplink grant is transmitted); and 
starting, by the terminal device, an uplink HARQ round trip time (RTT) timer at a first moment ([0202], In FIG. 12, in the last subframe of the subframes including the detected PDCCH 220 or the next subframe of the last subframe, the terminal device 1 (i) sets the drx-InactivityTimer at the sum of A and B, (ii) starts the drx-InactivityTimer, (iii) sets the HARQ RTT timer at the sum of A, C, D, and E, and (iv) starts the HARQ RTT time).

SUZUKI does not explicitly teach an asynchronous hybrid automatic repeat request (HARQ) process.  

However, Dinan teaches an asynchronous hybrid automatic repeat request (HARQ) process ([0270], if the PDCCH indicates an UL transmission for an asynchronous HARQ process: start the UL HARQ RTT Timer for the corresponding HARQ process in the subframe containing the last repetition of the corresponding PUSCH transmission).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Dinan, an asynchronous hybrid automatic repeat request (HARQ) process, into the teachings of SUZUKI, in order to manage inbound throughput for at least one storage read request (Dinan, [0002]).

With respect to claim 10, this claim recites the method of claim 6, and it is rejected for at least the same reasons.

With respect to claim 11, this claim recites the method of claim 7, and it is rejected for at least the same reasons.

With respect to claim 12, this claim recites the method of claim 3, and it is rejected for at least the same reasons.

With respect to claim 13, SUZUKI teaches A terminal device comprising: 
a memory configured to store computer-executable instructions ([0246]); and 
one or more processors in communication with the memory and configured to execute the computer-executable instructions to at least ([0246]): 
monitor a physical downlink control channel (PDCCH) in a discontinuous reception (DRX) period ([0122-0124], With the configured DRX, the terminal device 1 may discontinuously monitor the PDCCHs through a DRX operation to be described below), wherein the PDCCH carries an uplink grant, and the uplink grant indicates used for transmitting a physical uplink shared channel (PUSCH) ([0065], PDCCH includes an uplink grant and HARQ information, [0067], The uplink grant may be used for scheduling a PUSCH included in one or more subframes subsequent to the subframe in which the uplink grant is transmitted); and 
start an uplink HARQ round trip time (RTT) timer for after detecting the PDCCH at a first moment ([0202], In FIG. 12, in the last subframe of the subframes including the detected PDCCH 220 or the next subframe of the last subframe, the terminal device 1 (i) sets the drx-InactivityTimer at the sum of A and B, (ii) starts the drx-InactivityTimer, (iii) sets the HARQ RTT timer at the sum of A, C, D, and E, and (iv) starts the HARQ RTT time).  

SUZUKI does not explicitly teach an asynchronous hybrid automatic repeat request (HARQ) process.  

However, Dinan teaches an asynchronous hybrid automatic repeat request (HARQ) process ([0270], if the PDCCH indicates an UL transmission for an asynchronous HARQ process: start the UL HARQ RTT Timer for the corresponding HARQ process in the subframe containing the last repetition of the corresponding PUSCH transmission).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Dinan, an asynchronous hybrid automatic repeat request (HARQ) process, into the teachings of SUZUKI, in order to manage inbound throughput for at least one storage read request (Dinan, [0002]).

With respect to claim 14, this claim recites the method of claim 2, and it is rejected for at least the same reasons.

With respect to claim 15, this claim recites the method of claim 3, and it is rejected for at least the same reasons.

With respect to claim 16, this claim recites the method of claim 4, and it is rejected for at least the same reasons.

With respect to claim 17, this claim recites the method of claim 5, and it is rejected for at least the same reasons.

With respect to claim 18, this claim recites the method of claim 6, and it is rejected for at least the same reasons.

With respect to claim 19, this claim recites the method of claim 7, and it is rejected for at least the same reasons.

With respect to claim 20, this claim recites the method of claim 8, and it is rejected for at least the same reasons.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20180367255 A1; “Jeon”, ([0279])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469